Citation Nr: 1509974	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  11-08 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to higher initial disability ratings for bilateral hearing loss, currently rated as 10 percent from November 24, 2008, to September 15, 2010, rated as 20 percent from September 16, 2010, to August 19, 2011, and rated as 30 percent since August 20, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to March 1965. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss, rated noncompensable (0 percent) effective November 24, 2008.  The Veteran then perfected a timely appeal.

In a May 2014 decision, the Board increased the bilateral hearing loss to 10 percent from November 24, 2008, to September 15, 2010, 20 percent from September 16, 2010, to August 19, 2011, and 30 percent since August 20, 2011.  The Board denied higher disability ratings than the ones assigned.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 Order, the Court granted the parties' Joint Motion for Remand (JMR).  The JMR vacated the May 2014 Board's denials of disability ratings in excess of 10 percent from November 24, 2008, to September 15, 2010, 20 percent from September 16, 2010, to August 19, 2011, and 30 percent since August 20, 2011, for the service-connected bilateral hearing loss.  The Court then remanded the claim to the Board for compliance with directives specified by the JMR.  The grants addressed in the Board's May 2014 decision were left undisturbed by the Court.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to an increased disability rating for tinnitus, currently rated as 10 percent, has been raised by the record in a January 2015 statement by the Veteran's representative, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

The Board notes that a VA examination report dated in February 2015 was added to the claims file following the Board decision in May 2014.  This evidence will be considered in the first instance by the AMC/RO.  Also, in a June 2014 statement, the Veteran's representative reported that the Veteran had recently sought treatment for his bilateral hearing loss at the VA CBOC in Castle Point, New York.  These records are not in the claims file as the most recent VA treatment records from Castle Point in the claims file are currently dated from August 2011.  Further, in a November 2014 statement, the Veteran reported recent VA audiological treatment at the VA Medical Center (VAMC) in Montrose, New York.  These records are not currently in the claims file.  On remand, all pertinent VA treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the VA CBOC in Castle Point, New York, dated since August 2011 that have not been secured for inclusion in the record.

Obtain all pertinent VA outpatient treatment records from the VAMC in Montrose, New York, dated since August 2011, that have not been secured for inclusion in the record.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After the above actions have been completed, readjudicate the Veteran's claim, to include consideration of the February 2015 VA audiological examination report.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




